Citation Nr: 0305330	
Decision Date: 03/21/03    Archive Date: 04/03/03

DOCKET NO.  02-14 872A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an effective date prior to October 10, 
2000, for entitlement to compensation for service-connected 
disabilities.  

2.  Entitlement to an effective date prior to October 10, 
2000, for a total disability rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	D. C. Bradford, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel

INTRODUCTION

The veteran served on active duty from December 1950 to 
September 1953, and from November 1954 to September 1957.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, by which the veteran was ultimately determined to 
be entitled to receive a 100 percent combined disability 
rating, effective from October 10, 2000, but which denied 
entitlement to service-connected compensation prior to that 
date.  The veteran has appealed the RO's determinations, and 
appears to contend that as he had previously submitted a 
claim for service connection in April 1989, he should be 
awarded VA compensation effective from that time.  In 
addition, he contends that he submitted a claim for TDIU 
benefits in April 1998, and should be entitled to receive 
such benefits from that time.  The veteran has filed a timely 
appeal, and the case has been referred to the Board of 
Veterans' Appeals (Board) for resolution.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue currently on appeal.  

2.  Claims for service connection for gastritis, and for 
peripheral vascular disease were received April 12, 1989, and 
were denied pursuant to a rating decision of April 1990.  

3.  By a rating decision dated in April 1990, the veteran was 
determined to have been effectively unemployable due to 
nonservice-connected disabilities, gastritis and peripheral 
vascular disease.  

4.  Correspondence dated April 13, 1990, erroneously informed 
the veteran that service connection had been established for 
"circulatory and digestive system conditions" with combined 
60 percent disability ratings.  The veteran was advised 
elsewhere in the April 1990 rating decision that service 
connection for those disabilities had been denied.  

5.  The error contained in the RO's letter of April 13, 1990, 
constituted a clerical error, and was not substantiated by 
the rating decision of that time.  

6.  By the letter of April 13, 1990, the veteran was advised 
of the amount of nonservice-connected pension benefits he was 
to receive due to his inability to obtain or retain gainful 
employment.  

7.  By correspondence dated February 25, 1999, the veteran 
was advised of the error contained in the earlier April 13, 
1990, letter in which he had been mistakenly advised that 
service connection had been established for "circulatory and 
digestive conditions."  

8.  An unappealed October 1999 decision by the Board denied 
service connection for gastritis, peripheral vascular 
disease, and for entitlement to TDIU benefits.  

9.  At a personal hearing conducted before a Hearing Officer 
on October 10, 2000, the veteran claimed entitlement to 
service connection for a shell fragment wound to the right 
leg, gastritis, a facial laceration scar, post-traumatic 
stress disorder (PTSD), a gunshot wound to the right leg, ear 
infections, cold-weather injuries to the ears, hands and 
feet, hearing loss, and tinnitus.  



10.  By a rating decision of December 2000, service 
connection was established for residuals of a shell fragment 
wound to the right leg involving pain, for a residual scar of 
the right leg, traumatic scars of the right upper and lower 
lip, bilateral hearing loss, tinnitus, ear infections (otitis 
externa), residuals of frostbite of the left and right ears, 
both hands and feet, PTSD, and circulatory difficulty of the 
left and right lower extremities secondary to frostbite.  A 
combined 100 percent disability rating for those disabilities 
was assigned from October 10, 2000, the effective date of 
service connection for each disability.  

11.  Prior to October 10, 2000, service connection for loss 
of the right fourth toe was in effect, with a noncompensable 
disability rating assigned, effective from November 25, 1991.  

12.  Service connection for gastritis and peripheral vascular 
disease has never been established.  

13.  Prior to October 10, 2000, the veteran was not shown to 
be unable to obtain or retain gainful employment as a result 
of any then service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation for service-
connected disabilities prior to October 10, 2000, have not 
been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5110 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16, 4.18 (2002); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

2.  The criteria for entitlement to assignment of an 
effective date prior to October 10, 2000, for receipt of TDIU 
benefits have not been met.  38 U.S.C.A. §§ 1151, 5103, 
5103A, 5110 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 3.400, 
4.16, 4.18 (2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As can best be determined from the statements received from 
the veteran and his representative, he appears to seek 
entitlement to disability compensation for service-connected 
disabilities dating from April 12, 1989, the date on which 
his original claim for entitlement to service connection for 
gastritis and peripheral vascular disease was deemed to have 
been received.  In addition, the veteran appears to seek 
entitlement to TDIU benefits prior to October 10, 2000.  Both 
of the veteran's claims for service connection for gastritis 
and peripheral vascular disease were denied pursuant to a 
rating decision dated in April 1990.  Service connection for 
gastritis and for peripheral vascular disease continues to be 
denied.  In any event, by the April 1990 rating decision, the 
veteran was deemed to be unemployable as a result of his 
nonservice-connected disabilities, and was granted 
nonservice-connected (NSC) pension benefits, effective from 
April 12, 1989.  

In the notice letter to the veteran, dated on April 13, 1990, 
he was advised of the April 1990 rating decision, but was 
erroneously informed that service connection for what were 
characterized as circulatory and digestive system conditions 
had been established for a combined rating of 60 percent.  He 
was further informed that he would be entitled to receive NSC 
pension benefits, but would not be able to receive both NSC 
pension benefits and service-connected benefits concurrently.  
The veteran was then advised that in any case the NSC pension 
benefits would constitute the greater of the two benefits, 
and that he would therefore be assigned such benefit.  Such 
letter was in error because service connection for gastritis 
and for peripheral vascular disease had been denied by the 
April 1990 rating decision.  The veteran still received NSC 
pension benefits nonetheless.  

Service connection for loss of the right fourth toe due to 
medical treatment provided by the VA under the provisions of 
38 U.S.C.A. § 1151 had been established, and a noncompensable 
evaluation had been assigned, effective from November 25, 
1991.  In February 1998, the veteran submitted a claim for 
what he characterized as entitlement to increased ratings for 
circulatory and digestive system conditions.  He expressed 
his apparent belief that such disorders were service-
connected and indicated that they had worsened in severity 
since he last addressed such issues.  In addition, the 
veteran indicated that he was unemployable as a result of 
such disabilities.  A handwritten note, dated in November 
1998, appended to the veteran's claim, indicated that his 
claims for "increased ratings" would be regarded as claims 
for service connection.  Such claims were apparently 
considered on a direct rather than a new and material basis, 
and were denied by a rating decision of November 1998.  The 
veteran was subsequently informed of the RO's decision by 
correspondence of November 1998, and was further advised that 
his NSC pension benefits would be continued.  

The veteran subsequently submitted a notice of disagreement 
(NOD) to the RO's November 1998 rating decision, and provided 
the RO's original letter of April 13, 1990, in which he had 
been erroneously informed that service connection had been 
established for circulatory and digestive system conditions.  
In his substantive appeal, the veteran reiterated his belief 
that the circulatory and digestive disorders had been service 
connected, and that he should be entitled to receive TDIU 
benefits as a result.  His service representative submitted a 
statement dated in January 1999 indicating that service 
connection for gastritis and for peripheral vascular disease 
was at issue in addition to entitlement to TDIU benefits.  In 
any event, the RO advised the veteran, via correspondence 
dated February 25, 1999, that its earlier letter of April 13, 
1990, erroneously stated that service connection for 
gastritis and for peripheral vascular disease had been 
established.  The veteran was informed that his only service-
connected disability involved the loss of his right fourth 
toe, for which a noncompensable evaluation was in effect.  

Despite the RO's February 25, 1999, letter explaining the 
previous error that had been made, the veteran continued to 
submit statements expressing his belief that service 
connection was in effect for peripheral vascular disease.  He 
further indicated that the RO's February 1999 letter was 
confusing and misleading, apparently because the first part 
of that letter indicated that the gastritis and peripheral 
vascular disease was not service-connected, but that the 
latter part of the letter indicated that service connection 
for the loss of his right fourth toe had been established.  A 
private attorney submitted a statement dated in May 1999 
which reiterated the veteran's contentions as outlined above.  
His authorized service representative, however, submitted a 
brief on appeal dated in August 1999 in which the RO's error 
as well as the subsequent notice letter of February 25, 1999 
were acknowledged.  In a subsequent Board decision dated in 
October 1999, the veteran's claims for entitlement to service 
connection for peripheral vascular disease, gastritis, and 
for entitlement to TDIU benefits were all denied.  In 
addition, his claim for a compensable evaluation for his 
service-connected amputated right fourth toe was denied.  A 
letter dated in November 1999 to the veteran from the RO 
addressed the concerns raised by his attorney in the above-
referenced correspondence of May 1999.  

By the November 1999 letter, the RO again explained to the 
veteran that the April 1990 correspondence erroneously 
advised him that service connection for gastritis and for 
peripheral vascular disease had been established, and that 
service-connection was not in effect for such disorders.  The 
veteran was reminded that he had previously received notice 
of the RO's error.  In addition, he was also reminded of the 
Board's then recent October 1999 decision which denied 
service connection for those disorders.  The veteran's 
attorney was provided with a copy of the November 1999 letter 
to the veteran in conjunction with correspondence dated in 
January 2000.  

The veteran was afforded a personal hearing in October 2000 
at which time his attorney attempted to resolve the confusion 
surrounding the issue of whether or not the veteran should 
have been entitled to service-connected disability benefits 
from April 12, 1989.  To the extent that the veteran's intent 
can be determined from statements made by his attorney, he 
appears to have continued to assert that he should have been 
entitled to receive service-connected disability benefits on 
the basis of the erroneous RO letter of April 1990.  The 
attorney opined that the reason the RO's February 1999 letter 
was sent was because the veteran had previously challenged a 
proposed NSC pension rate reduction.  Without expressly so 
stating, the veteran's attorney appears to have argued that 
the VA should be effectively estopped from denying the 
veteran service-connected benefits from April 12, 1989, 
because of his reliance on the April 1990 letter from the RO.  
The Hearing Officer noted that the veteran had expressed a 
desire to claim service connection for a number of additional 
disabilities.  Those disabilities included a shell fragment 
wound to the right leg, gastritis, a facial laceration scar, 
PTSD, hearing loss, tinnitus, ear infections, residuals of 
frostbite to both ears, and to both feet and hands.  

By a statement of the case (SOC) dated in October 2000, the 
veteran was informed of the Hearing Officer's denial of his 
claim for entitlement to service-connected disability 
payments dating from April 12, 1989.  In her decision, the 
Hearing Officer noted that the veteran had been found to be 
entitled to an NSC pension based on his nonservice-connected 
gastritis, rated as 10 percent disabling, and peripheral 
vascular disease, rated as 60 percent disabling.  She then 
reiterated that the computer-generated notice letter of April 
13, 1990, was erroneous in that it had stated that service 
connection had been established for those disorders.  She 
further noted that the veteran had subsequently claimed 
service connection for his right fourth toe removal under the 
provisions of 38 U.S.C.A. § 1151.  The erroneous information 
contained in the April 1990 letter was found to have been the 
result of a clerical error, and not supported by any rating 
decision.  The Hearing Officer specifically noted that there 
was no rating decision promulgated by which service 
connection for gastritis or peripheral vascular disease could 
be established.  Therefore, there was no 20-year period 
established which might have established a protected rating 
under the provisions of 38 C.F.R. § 3.951.  In other words, 
there was no established rating to protect, and the veteran's 
receipt of the NSC pension benefits to which he was entitled 
was not affected, and no overpayment had occurred as a result 
of any issue involving service- or nonservice-connected 
benefits in conjunction with the NSC pension.  

In any event, the veteran was afforded a comprehensive VA 
rating examination in November 2000.  Pursuant to that 
examination service connection for the following disabilities 
was established, all effective from October 10, 2000:  
chronic right knee pain resulting from a shell fragment 
wound, evaluated as 10 percent disabling; a scar on the right 
shin resulting from the shell fragment wound, assigned a 
noncompensable evaluation; traumatic scars of the right upper 
and lower lip, evaluated as 10 percent disabling; bilateral 
hearing loss, assigned a noncompensable evaluation; tinnitus, 
evaluated as 10 percent disabling; externa otitis, ear 
infections, assigned a noncompensable evaluation; residuals 
of frostbite of the left and right ears, each evaluated as 10 
percent disabling; residuals of cold-weather injuries to the 
left and right hands, evaluated as 10 and 20 percent 
disabling, respectively; residuals of cold-weather injuries 
to the right and left feet, each assigned 30 percent 
disability evaluations; PTSD, evaluated as 50 percent 
disabling; and for circulatory difficulty due to cold-weather 
injuries of the left and right lower extremities, each 
evaluated as 20 percent disabling.  In addition, the veteran 
was found to be entitled to Dependents' Educational 
Assistance.  Service connection for peripheral vascular 
disease was denied, and service connection for gastritis was 
deferred.  The veteran's claim with respect to gastritis was 
subsequently denied by a rating decision of October 2002.  He 
was assigned a combined 100 percent disability rating, 
effective from October 10, 2000, the date on which he claimed 
and was granted service connection for the above-captioned 
disabilities.  

In a subsequent supplemental statement of the case (SSOC) 
dated in December 2000, which addressed only the issue of 
entitlement to service-connected disability compensation from 
April 12, 1989, it was pointed out that an actual rating 
decision was not in question.  The pertinent rating decision 
dated in April 1990, expressly denied the veteran's claim for 
service connection for gastritis and for a peripheral 
vascular disorder.  The notice of that decision merely 
contained a clerical error in which the veteran was 
incorrectly advised that service connection for the above-
captioned disorders had been established.  The RO pointed out 
that the United States Court of Appeals for Veterans Claims 
(Court) had held that "The VA has never made a finding of 
service connection upon which an appellant may rely.  
Therefore, no property interest in benefits has vested in the 
appellant.  A clerical error cannot be relied upon to invoke 
an estoppel against the United States for money payments."  
Lozano v. Derwinski, 1 Vet. App. 184, 186 (1990).  The RO 
further noted that the United States Supreme Court had held 
that "payments of money from the Federal Treasury are 
limited to those authorized by statute, and erroneous advice 
given by a Government employee to a benefit the claimant 
cannot estop the Government from denying benefits not 
otherwise permitted by law."  Office of Personnel Management 
v. Richmond, 110 S.Ct. 2465, 2470 (1990).  

Through his attorney, the veteran has continued to dispute 
the RO's decision to deny service-connected compensation 
benefits for his peripheral vascular disease from April 12, 
1989.  In addition, he seeks entitlement to TDIU benefits 
prior to January 10, 2000.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings and for service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id.  The 
ultimate responsibility for furnishing evidence, however, 
rests with the claimant.  See 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to inform 
the claimant and the claimant's representative which evidence 
is to be provided by the claimant, and which evidence, if 
any, VA will attempt to obtain for the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring the VA to notify the veteran of what evidence he 
was required to provide and what evidence the VA would 
attempt to obtain).  

In the present case, the Board finds that the VA's redefined 
duty to notify and assist the veteran has been fulfilled with 
respect to the issues addressed here.  The Board finds that 
the veteran has been provided with adequate notice of the 
evidence needed to substantiate his claim for effective dates 
for benefits prior to October 10, 2000.  The veteran has also 
been provided with notice of what evidence the VA would 
obtain, and the evidence he was to provide.  In that regard, 
the Board concludes that the discussions as contained in the 
initial rating decisions, in the subsequent SOCs and SSOCs, 
and in correspondence to the veteran dated in February 1999, 
January 2001, December 2001, August 2002, October 2002, and 
December 2002 have provided him with sufficient information 
regarding the applicable regulations and the evidence 
necessary to substantiate his claims.  Moreover, by such 
correspondence, the veteran was advised of what evidence had 
been obtained, and what evidence would still be helpful to 
his claim.  The veteran was also effectively advised of his 
rights and duties under the VCAA by such correspondence.  See 
Quartuccio, supra.  The Board finds that such documents are 
essentially in compliance with the VA's revised notice 
requirements.  

Further, given the multiple statements and correspondence 
received from the veteran's attorney regarding what he feels 
are the applicable statutes and regulations pertinent to the 
veteran's claims, the veteran should be precluded from 
arguing that he was not provided with adequate notice of the 
evidentiary requirements and of the applicable law.  
Accordingly, the Board finds that the VA does not have any 
further outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

With respect to assistance with evidentiary development, the 
Board notes that all private and VA clinical treatment 
records as identified by the veteran have been obtained and 
associated with the claims file.  Further, with respect to 
the issues addressed here, the Board concludes that all 
relevant facts have been properly developed, and that all 
evidence necessary for an equitable disposition of the 
veteran's appeal has been identified and obtained.  The 
evidence of record includes the veteran's service medical 
records, post-service private and VA clinical treatment 
records, reports of VA rating examinations, and personal 
statements made by the veteran and his attorneys in support 
of his claims.  The Board notes that the veteran and his 
attorney have both appeared and have presented testimony 
before Hearing Officers at the RO.  

In light of the nature of the issues remaining on appeal at 
this time, the Board concludes that scheduling the veteran 
for an additional rating examination would result in 
unnecessary delay, and would not add anything of substance to 
the evidentiary record.  The Board is unaware of any 
additional relevant evidence which is available in connection 
with this claim, and concludes that all reasonable efforts 
have been made by the VA to obtain the evidence necessary to 
substantiate the veteran's claims for entitlement to VA 
compensation and TDIU benefits prior to October 10, 2000.  
Accordingly, no further assistance to the veteran regarding 
the development of evidence is required, and would otherwise 
be unproductive.  

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 2002).  Except as otherwise 
provided, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for an increased rating 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  See generally 
38 C.F.R. § 3.400 (2002).  In cases involving new and 
material evidence, where evidence other than service 
department records is received within the relevant appeal 
period or prior to the issuance of the appellate decision, 
the effective date will be as though the former decision had 
not been rendered.  See 38 C.F.R. §§ 3.156(b), 3.400(q)(1) 
(2002).  In cases where the evidence is received after the 
final disallowance, the effective date is the date of receipt 
of the new claim or the date entitlement arose, whichever is 
later.  See 38 C.F.R. § 3.400(q)(1)(ii) (2002).  

The applicable statutory and regulatory provisions require 
that the VA look to all communications from the veteran which 
may be interpreted as applications or claims - both formal 
and informal - for benefits.  In particular, the VA is 
required to identify and act on informal claims for benefits.  
See generally 38 U.S.C.A. § 5110(b)(3) (West 2002); 38 C.F.R. 
§§ 3.1(p), 3.155(a) (2002); see also Servello v. Derwinski, 3 
Vet. App. 196, 198-200 (1992).  An informal claim must 
identify the benefit sought.  See 38 C.F.R. § 3.155(a) 
(2002).  Evidence received from a private physician or lay 
person will be accepted as a claim if the matter is within 
the competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits.  See 
38 C.F.R. § 3.157(b)(2) (2002).  The date of receipt of such 
evidence is considered the date of claim.  Id.  

Here, as noted, the veteran's claims for service connection 
for gastritis and peripheral vascular disease were received 
on April 12, 1989.  At that time, he did not make any 
particular assertion regarding the nature of his claims 
(e.g., that such vascular disability was incurred as a result 
of frostbite).  He did not file a claim for service 
connection for TDIU benefits at that time, and his claims for 
service connection were denied by an April 1990 rating 
decision.  He was, as noted, afforded NSC pension benefits.  
Further, the April 1990 notice letter was later determined to 
have erroneously informed the veteran that service connection 
was established for gastritis and for peripheral vascular 
disease.  The Board finds that such error constituted a 
clerical error, and was not supported by and did not 
constitute a rating decision which clearly stated that 
service connection for those claimed disorders were denied.  
In April 1990, the veteran was provided with a copy of the 
rating decision at issue in addition to the letter containing 
the erroneous notice regarding the nature of the benefits to 
be awarded.  

The veteran's February 1998 claims for increased ratings for 
the above-captioned disorders were regarded as claims for 
service connection, and without addressing whether the 
veteran had submitted new and material evidence to reopen the 
previously denied claims, the RO decided those issues on a 
direct basis.  Both claims were denied as not well grounded 
pursuant to a November 1998 rating decision under the law 
then extant.  The veteran's claim for entitlement to TDIU 
benefits was denied as well, because the only service-
connected disability he had at that time was the right fourth 
toe, which was assigned a noncompensable evaluation.  The 
Board observes that TDIU benefits are awarded on the basis of 
unemployability caused as a result of service-connected 
disabilities.  As service connection was not then in effect 
for any disability for which a compensable evaluation was in 
effect, he was determined to be not entitled to receive TDIU 
benefits.  The veteran appealed the RO's decision, and by a 
decision of October 1999, the Board confirmed the RO's denial 
of all benefits sought.  The veteran did not appeal the 
Board's decision to the Court, and the October 1999 decision 
subsequently became final.  

The veteran did submit a statement in December 1999 claiming 
that in March 1999, he had previously requested a personal 
hearing before a Hearing Officer at the RO, but that he had 
not been afforded a hearing.  The Board observes that no such 
hearing request is of record, but the veteran was nonetheless 
afforded a hearing before a Hearing Officer which was 
conducted on October 10, 2000.  It was at this hearing that 
the veteran reiterated his claims for service connection for 
gastritis and for peripheral vascular disease, and also 
claimed entitlement to service connection for the other 
disabilities for which service connection has been 
established.  

With respect to the veteran's claim that he should be 
entitled to receive VA compensation for service-connected 
benefits prior to October 10, 2000, or from April 12, 1989, 
the Board finds that the preponderance of the evidence is 
against such claim.  Here, while the veteran may have been 
effectively prevented from appealing the RO's April 1990 
decision due to the erroneous notice letter, the RO did not 
make any actual determination that service connection for 
peripheral vascular disease and gastritis was established.  
In fact, service connection for both disorders was expressly 
denied by that decision.  Accordingly, pursuant to the 
holding of the Court in Lozano v. Derwinski, 1 Vet. App. at 
186, no property interest in benefits had vested in the 
veteran, and he is not able to rely on the RO's clerical 
error to invoke estoppel against the VA for monetary 
payments.  Here, the Board finds that the mistake contained 
in the RO's April 13, 1990, letter did constitute clerical 
error, and the veteran would not be entitled to receive a 
benefit on that basis.  

Further, even if it could be determined that the veteran was 
prejudiced by the defective notice letter, his subsequent 
claim received in February 1998 was regarded as a claim for 
service connection.  Rather than address whether the issues 
of entitlement to service connection for gastritis and for 
peripheral vascular disease should be decided on the basis of 
whether new and material evidence had been submitted to 
reopen previously denied claims, the RO instead decided those 
issues on a direct basis, and again denied those claims as 
not well grounded.  Moreover, the Board also considered those 
claims on a direct basis, and denied both pursuant to its 
October 1999 decision.  While the veteran was not informed of 
the evidence necessary to reopen a previously denied claim 
for service connection, by VA's consideration of his claims 
on a de-novo direct basis at both the RO and at the Board 
level, he was nonetheless afforded a greater degree of due 
process than he was otherwise entitled to receive.  Further, 
the October 1999 Board decision was not subject to any 
reconsideration, and is now final.  The veteran has not 
alleged that clear and unmistakable error (CUE) was committed 
in either the RO's April 1990 rating decision or in the 
Board's October 1999 decision in which the benefits sought 
were denied.  Those decisions were final, and the veteran's 
claims for service connection would only properly be reopened 
if new and material evidence were submitted.  See generally 
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2002).  If such claims were to be reopened and the benefits 
sought were granted, the effective date of the award of any 
monetary or other benefits would be the date on which the 
claim to reopen was received.  

Here, the veteran's claim for service connection for 
gastritis has been consistently denied, and is no longer for 
consideration in connection with this appeal.  Even assuming, 
for the sake of argument, that the veteran's claim with 
respect to the establishment of service connection for 
peripheral vascular disease was partially granted by the 
December 2000 rating decision, the effective date of any 
related monetary benefits would be October 10, 2000, the date 
the new claim was received following the Board's October 1999 
denial of that claim.  Accordingly, the Board finds no basis 
to grant VA compensation for service-connected disabilities 
prior to October 10, 2000, the date on which the veteran's 
reopened claim was deemed to have been received at his 
personal hearing.  

Moreover, the Board recognizes that the veteran submitted a 
claim for entitlement to TDIU benefits in February 1998.  
That he was effectively unemployable at that time is not in 
dispute.  As noted, he was in receipt of NSC pension benefits 
dating from April 12, 1989 as a result of such 
unemployability.  Even so, the Board notes that at that time, 
the only disability for which the veteran was service 
connected at that time involved his right fourth toe.  Such 
disability was then, and continues to be, assigned a 
noncompensable disability evaluation.  

The law provides that a total disability rating based on 
individual unemployability due to one or more service-
connected disabilities may be assigned, where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of such service-connected disabilities.  See 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2002).  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2002).  

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  See 38 C.F.R. §§ 3.341(a), 
4.19 (2002).  The regulations provide that where the veteran 
has a single service-connected disability, that disability 
must be rated as 60 percent disabling or more before a total 
disability rating may be assigned.  Where the veteran has two 
or more service-connected disabilities, there must be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more before a total rating may be assigned.  
See 38 C.F.R. § 4.16(a) (2002).  

In addition to the foregoing, there must be evidence showing 
that the disabled person is unable to secure or follow a 
substantially gainful occupation.  A total disability rating 
may also be assigned pursuant to the procedures set forth in 
38 C.F.R. § 4.16(b) (2002) for veterans who are unemployable 
by reason of service-connected disabilities, but who fail to 
meet the percentage requirements for eligibility to receive 
TDIU benefits as set forth in section 4.16(b).  

Prior to October 10, 2000, the veteran was not entitled to 
any service-connected compensable benefits.  Such was 
established by the October 1999 Board decision.  Entitlement 
to TDIU benefits did not and could not arise before service 
connection for the veteran's various disabilities was 
established.  Moreover, such disabilities must have been 
assigned disability ratings consistent with the provisions of 
38 C.F.R. § 4.16(a)(2) in order to warrant entitlement to 
TDIU benefits.  Here, while the veteran was demonstrably 
unemployable as of April 1989, service connection had not 
then been established for any of the disabilities which 
rendered him unemployable.  As discussed in greater detail 
above, the veteran's claims for gastritis and for peripheral 
vascular disease, in addition to entitlement to TDIU benefits 
were denied by the April 1999 Board decision.  Such decision 
subsequently became final.  The veteran submitted new claims 
for service connection at his October 10, 2000 personal 
hearing, and such has properly been determined to be the 
correct date on which entitlement to monetary benefits arose.  
Accordingly, the veteran would not be entitled to receive any 
TDIU benefits prior to that date.  The veteran's appeal is 
therefore denied.  

The Board also observes that while the veteran is 
unemployable due to his service-connected disabilities, he is 
presently assigned a 100 percent combined schedular 
evaluation for those disabilities.  He may not receive TDIU 
benefits while a 100 percent schedular evaluation is in 
effect.  See VAOPGPREC 6-99 (June 7, 1999).  In other words, 
the veteran may not receive both TDIU benefits and monetary 
benefits based on his currently assigned 100 percent combined 
schedular evaluation concurrently.  


ORDER

Entitlement to an effective date prior to October 10, 2000, 
for entitlement to service-connected compensation benefits is 
denied.  

Entitlement to an effective date prior to October 10, 2000, 
for assignment of TDIU benefits is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

